Citation Nr: 1631169	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  03-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.

2. Entitlement to service connection for a respiratory disorder, to include as secondary to in-service exposure to herbicides, asbestos, and unspecified chemicals and fumes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1955 to September 1959 and from December 1959 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. These claims were most recently remanded by the Board in September 2015.

The Veteran testified before the undersigned Veterans Law Judge at a July 2015 hearing conducted via videoconference. A transcript of the hearing is of record in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2015); 38 U.S.C.A. § 7107(a)(2) (West 2014).

In a June 2016 formal claim, the issues of entitlement to service connection for unspecified anxiety, insomnia, depression, anxiety, residuals of a traumatic brain injury, bilateral tinnitus, migraine headaches, upper and lower back disorders, hemorrhoids, degenerative joint disease, bilateral ankle disorders, a vision disorder, diabetes, and a heart disorder were raised.  The appellant also raised issues of entitlement to increased disability ratings for tinea pedis and erectile dysfunction.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for a respiratory disorder, to include as secondary to in-service exposure to herbicides, asbestos, and unspecified chemicals and fumes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran had a diagnosis of PTSD during the pendency of this claim. 

2. The Veteran's PTSD is related to his active military service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the decision below, any error related to the Veterans Claims Assistance Act is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

In this case, the Veteran was diagnosed with PTSD during the pendency of his claim, to specifically include in August 2004 and March 2016. The Veteran was provided a VA medical examination in October 2014, where the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD. The examiner found that the Veteran had the necessary stressor while serving in Vietnam but found that the appellant did not meet the other criteria for a diagnosis of PTSD.

The Veteran's service personnel records reflect that he served with Naval Mobile Construction Battalion 58 from October 1966 to June 1967 in Da Nang, Republic of Vietnam.  A review of that battalion's "Deployment Completion Report," shows that 832 members of the battalion were awarded the Fleet Marine Force Combat Operations Insignia.  http://h.nmcb58.org/deployment-completion-rpt/66-67-deployment-completion-rpt.pdf   Based on these records, the Board concludes that the Veteran has a verified inservice stressor which an examiner could validly refer to in support of a diagnosis of posttraumatic stress disorder.

When a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, a claimant may be granted service connection even though the disability resolved prior to the VA's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). If a claimant is diagnosed with a disability, and the severity of that disorder lessens so that it no longer impairs the claimant, a grant of service connection may, nonetheless, be appropriate if it is otherwise found to be linked to competent evidence or applicable presumption to some incident of military service. The question of severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation", "rating", and "service connection" as although related, each having a distinct meaning as specified by Congress). 

The evidence shows a diagnosis of posttraumatic stress disorder during the pendency of the claim, as well as a verified inservice stressor.  Affording the Veteran the benefit of the doubt, service connection for posttraumatic stress disorder is in order.  38 U.S.C.A. §§ 1110, 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").  The benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

As to the claim for entitlement to service connection for a respiratory condition, the Board is unable to review this evidence in the first instance.  The Veteran's substantive appeal in this case was received in October 2006.  Absent a waiver, additional relevant evidence, to particularly include the medical records submitted by the Veteran in June 2016, must first be considered by the AOJ.  38 C.F.R. § 20.1304 (providing that additional pertinent evidence must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the benefit sought on appeal may be allowed without such referral).

Accordingly, the case is REMANDED for the following action:

After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claim.  If any benefit sought by the appellant remains denied, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


